Citation Nr: 0410145	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disability, 
including as due to herbicide exposure.  

2.  Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The claims file shows that the veteran had verified active duty 
service from August 1966 to August 1972 (including a period of 
service in Vietnam) with a period of approximately one year, nine 
months of additional service.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2001, a statement of the case 
was issued in March 2002, and a substantive appeal was received in 
March 2002.  Although the veteran initially requested a Board 
hearing at the RO, he withdrew that request in a June 2003 
communication. 

For reasons explained below, this appeal is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, D.C. VA 
will notify the veteran if further action is required on his part. 


REMAND

The veteran is claiming entitlement to service connection for a 
skin disability, including as due exposure to herbicides while 
stationed in Viet Nam.  A review of the claims files reveals that 
the veteran has not been afforded a VA skin examination.  The 
Board notes that other VA examinations were conducted, but these 
examinations were being conducted for other disabilities.  The 
Board finds the veteran should be afforded a VA examination to 
determine the nature, extent, and etiology of any skin disability 
found on examination, especially in view of service medical 
records which document skin symptomatology.  

With regard to the PTSD issue, the veteran has alleged that he had 
to pick up body parts after being mortared and that he was 
involved in putting bodies in bags and identify them while serving 
in Viet Nam.  The veteran failed to respond to an RO request for 
additional details regarding claimed stressors.  The Board notes 
that the veteran's memory appears to be impaired to some degree as 
a result of post-service trauma.  However, service records do show 
service in Vietnam from February 1968 to January 1969, and at 
least one service medical record shows that the veteran was in 
Danang on at least one occasion.  The service personnel records in 
the claims file do not appear to clearly document the units the 
veteran was assigned to during his Vietnam service or the location 
and combat participation of such units.  Further, it appears that 
the veteran may have entered active duty service sometime in 1964.   
The separation report of record shows service from August 1966 to 
August 1972 with one year, nine months, 26 days of additional 
active duty service.  Under the circumstances, the Board believes 
additional action to confirm the veteran's active duty service and 
to obtain additional information regarding the claimed stressors 
is appropriate. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claims, (b) the information 
and evidence that VA will seek to provide, and (c) the information 
and evidence that the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183  (2002); Charles v. 
Principi, 16 Vet. App.  370 (2002).  

2.  The RO should again contact the veteran and ask him to provide 
information regarding his claimed in-service stressors, including 
dates, units assigned to, names, etc.  

3.  The RO should also contact the service department and request 
clarification of the veteran's active duty service dates together 
with any additional personnel records showing the units the 
veteran was assigned to during his Vietnam service.  

4.  If additional information is obtained from either the veteran 
or the service department regarding the claimed stressors and/or 
the units the veteran was assigned to in Vietnam, the RO should 
then furnish the details of the stressors (together with 
appropriate information regarding the units the veteran was 
assigned to at the time of the claimed stressful incidents) to the 
U.S. Armed Services Center for Research of Unit Records (USASCRUR) 
and request verification.

5.  If, and only if, a stressor or stressors is/are verified by 
USASCRUR,  the veteran should be scheduled for a VA psychiatric 
examination to ascertain if he suffers from PTSD related to the 
verified stressor or stressors.  It is imperative that the 
veteran's claims file be made available to the examiner for review 
in connection with the examination.  Any psychiatric/psychological 
tests deemed appropriate and necessary by the examiner should be 
conducted.  A detailed rationale should be provided for all 
opinions expressed.

6.  The veteran should be scheduled for a VA dermatology 
examination to ascertain the nature, etiology, and appropriate 
diagnosis (if any) of the claimed skin disability.  It is 
imperative that the claims file be made available to the examiner 
for review in connection with the examination.  All medically 
indicated tests should be accomplished.  All clinical and special 
test findings should be clearly reported.  As to any current skin 
disability, the examiner should offer an opinion as to whether it 
is at least as likely as not (a 50% or higher degree of 
probability) that such skin disability is related to skin symptoms 
documented in the veteran's service medical records.  

7.  After completion of the above actions and any additional 
development which the RO may deem necessary, the RO should then 
review the record and determine if service connection is warranted 
for PTSD and for skin disability.  The veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review.

The appellant and his representative have  the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



